Alexander, J.
(concurring) — Although I joined Justice Talmadge’s concurrence in Duke v. Boyd, 133 Wn.2d 79, 942 P.2d 351 (1997) because I agree with him that the tolling proviso in RCW 4.16.350(3) does not suspend the statute of limitations set forth in that statute indefinitely, I feel constrained to join the majority here. That is so because the position advanced by Justice Talmadge did not prevail and I feel bound by principles of stare decisis to hold here, consistent with Duke, that the tolling is indefinite. Duke, 133 Wn.2d at 85.
Furthermore, even if the rule were that tolling ends when a plaintiff acquires actual knowledge of facts giving rise to a cause of action, it is clear that Doe did not acquire such knowledge until April 1992 when his former wife informed him of her relationship with Dr. Finch. Thus, Doe’s lawsuit would have been timely even under the rule Justice Talmadge advanced in his concurrence in Duke.